Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This Office action is in response to the communication filed on 01/24/2022. Currently claims 1-20 are pending in the application, with claims 13-16, and 18-20 are withdrawn from consideration.

ELECTION / RESTRICTION


Applicant's election of Group I, claims 1-12, and 17, without traverse, drawn to a product in the reply filed on 01/24/2022 is acknowledged.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-5, and 12 are rejected under 35 U.S.C.103 as being obvious over Panzera et al. (US Patent Application Publication Number 2002/0055412 A1), hereafter, referred to as “Panzera”, In view of Hunger (Hunger, Fred J., Tagua: The Vegetable Ivory Substitute, from Lathes and Turning Techniques, The Best of Fine Woodworking Magazine (July/August 1990). pg. 65-67), hereafter referred to as "Hunger", in view of Yu et al. (US Patent Application Publication Number 2010/0273129 A1), hereafter, referred to as “Yu”,

Regarding claim 1, Panzera teaches a dental material that is formed from powders (equivalent to pulverized material) (para. [0009]). Panzera teaches to use ceramic powders (equivalent to pulverized material) mixing with other binders (for example cellulose material) to retain the shape of the article during and after forming (para. [0009]). The green bodies are formed into a desired shape and configuration which renders to a dental restoration device after processing.


But Panzer and Hunger fail to explicitly teach the use of plasma process to affect the physical characteristic of the material.  However, Yu teaches a method for repairing a damaged tooth, the method comprising forming an atmospheric plasma stream, and treating the application site by the atmospheric plasma stream; introducing a restoration material into an application site treated by the atmospheric plasma stream, resulting in restoration of the form  plasma treatment process involves uniquely tailor the surface of polymeric materials by addition of reactive gases in small quantities which permits the plasma to easily modify and enhance the surface (dentin, matrix of hydroxyapatite) characteristics of various additives (para. [0033]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Yu, and combine the plasma treatment of the material, because that would modify and enhance the surface property. Since the reference deal with treatment of dental surface, one would have reasonable expectation of success from the combination. 

Regarding claim 2, Hunger teaches that the vegetable nut is from ivory palm tree (Phytelephas macrocarpa), therefore, of Phytelephas genus.

Regarding claim 4, Yu teaches that the plasma treatment is an atmospheric plasma treatment (para. [0016], [0031]).

Regarding claim 5, Panzera teaches a dental material that is formed from powders (equivalent to pulverized material) (para. [0009]). Panzera teaches to use ceramic powders (equivalent to pulverized material) mixing with other binders (for example cellulose material) to retain the shape of the article during and after forming (para. [0009]). The green bodies are 

But Panzera fails to teach the use of sustainable natural material as principal ingredient for the dental article. However, Hunger teaches the use of vegetable nut that is an agriculturally derived source material for the fabrication of dentures (equivalent to dental device) (pg. 65). Hunger teaches the steps of dehydrating (in the form of dried nut) and cutting the endosperm (nut) into the shape of a block-like material by turning or other similar processes as shown in the pictures of Hunger. Hunger discloses that "tagua nut" has been used to construct dentures based on its properties.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Hunger, and substitute the use the dried vegetable nut as a source material to be used in the fabrication of denture based on it’s hard property by pulverizing it to form powder and reconstituting it to a desired shape by any suitable process instead of the ceramic powder (KSR Rationale B, MPEP 2143). Since Panzera teaches to use powder form of material (pulverized material) to form a shape for a dental device, and Hunger teaches the suitability of a vegetable nut because of its properties, therefore one would have reasonable expectation of success from the substitution to make a dental device by pulverizing a vegetable nut and reconstituting the powder to a desired shape by using any suitable process. 

But Panzer and Hunger fail to explicitly teach the use of plasma process to affect the physical characteristic of the material.  However, Yu teaches a method for repairing a damaged  plasma treatment process involves uniquely tailor the surface of polymeric materials by addition of reactive gases in small quantities which permits the plasma to easily modify and enhance the surface (dentin, matrix of hydroxyapatite) characteristics of various additives (para. [0033]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Yu, and combine the atmospheric plasma treatment of the material, because that would modify and enhance the surface property. Since the reference deal with treatment of dental surface, one would have reasonable expectation of success from the combination. 

Regarding claim 12, Hunger teaches that the vegetable nut is from ivory palm tree, also called tagua nut (page 65). Hunger also teaches the step of dehydrating the nut (in the form of dried nut).

Claims 3, 6, 8-11, and 17 are rejected under 35 U.S.C.103 as being obvious over Panzera et al. (US Patent Application Publication Number 2002/0055412 A1), In view of Hunger (Hunger, Fred J., Tagua: The Vegetable Ivory Substitute, from Lathes and Turning Techniques, The Best of Fine Woodworking Magazine (July/August 1990). pg. 65-67), in view of Yu et al. (US Patent 

Regarding claim 3, and 11, Panzera, Hunger, and Yu together teach a dental material that is formed from powders (pulverized vegetable nut) from a sustainable natural source, and using a plasma treatment process. Yu teaches to use an atmospheric plasma stream for plasma treating to enhance the surface property. Yu also teaches that dentin is largely a matrix of hydroxyapatite having fibrils of collagen distributed within the hydroxyapatite (para. [0033]), and plasma treatment modifies the surface of the dentine by increasing adhesive penetration into collagen fibrils leading to more effective hybrid layer and increasing chemical bonding between the collagen fibrils and dental adhesive.  But Panzera, Hunger and Yu fail to explicitly teach that the hardness of the material is improved by the surface treatment. However, Belikov teaches that hydroxyapatite is the inorganic material that is found in dentin and bone, and enamel rod of tooth consists almost entirely of hydroxyapatite, and the main requirement for healthy enamel is mechanical hardness (para. [0005]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filling the claimed invention to incorporate the teaching of Belikov, and combine to form an enamel rod consisting of hydroxyapatite product that would have desired hardness, and the surface of the dentine modified by the plasma treatment to increase adhesive penetration into collagen fibrils leading to more effective hybrid layer.

Regarding claim 6, and 8-9, and 17 Panzera, Hunger, Yu, and Belikov together teach a dental material that is formed from powders (pulverized vegetable nut) from a sustainable natural source, and using a plasma treatment process. Yu teaches the use of hydroxyapatite, and use of an atmospheric plasma treatment process; and Belikov teaches that the mineral component of enamel is an apatite like crystal, which has the formula of A10(BO4)6X2, where A is Ca, Cr, Ba, Cd, B is P, As, Si, and X is F, OH, ClCO2. The dominant formula of enamel apatite is an ideal hydroxyapatite Ca10(PO4)6(OH)2.

Regarding claim 10, Yu teaches that the plasma treatment process involves uniquely tailor the surface of polymeric materials by addition of reactive gases in small quantities (equivalent to plasma polymerization), which permits the plasma to easily modify and enhance the surface characteristics of various additives (para. [0033]).

Claim 7 is rejected under 35 U.S.C.103 as being obvious over Panzera et al. (US Patent Application Publication Number 2002/0055412 A1), In view of Hunger (Hunger, Fred J., Tagua: The Vegetable Ivory Substitute, from Lathes and Turning Techniques, The Best of Fine Woodworking Magazine (July/August 1990). pg. 65-67), in view of Yu et al. (US Patent Application Publication Number 2010/0273129 A1), in view of Belikov et al. (US Patent Application Publication Number 2007/0160958 A1), in view of Lin et al. (US Patent Application Publication Number 2009/0270527 A1), hereafter, referred to as “Lin”.

Regarding claim 7, Panzera, Hunger, Yu, and Belikov together teach a dental material that is formed from powders from a sustainable natural source using a plasma treatment process. But Panzera, Hunger, Yu, and Belikov fail to teach that the mineral is in a powder form or solution including a powder form of the mineral. However, Lin teaches the use of nano powders in the dental applications (para. [0223]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Lin, and substitute the unknown form of hydroxyapatite with a powder form of hydroxyapatite to obtain predictable results (KSR Rationale B, MPEP 2143).


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on Monday to Friday from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742